On the Merits.
Defendant in error, hereinafter called plaintiff, sued the plaintiff in error, hereinafter called defendant, alleging, in substance, that in a certain suit filed in the district court of Stephens county, Okla., entitled "Continental Supply Company v. Cecil H. Smith, J. D. Wade, and Tom L. Wade," it recovered a judgment against Cecil H. Smith, for the sum of $2,395.17, with interest thereon at 8 per cent. per annum from December 20, 1922, and all costs of suit; and further alleged that said judgment is now an existing and valid judgment against the said Smith, and is a final judgment, from which no appeal has been taken; that said judgment was based upon a debt due by Smith to plaintiff for oil well machinery and supplies delivered to defendant in Oklahoma upon written orders signed by defendant. Plaintiff further pleaded, in the alternative, a cause of action based upon said written orders.
Smith answered by a plea in abatement, because of the nonjoinder of J. D. Wade; that the accounts and causes of action set forth were for items purchased and sold to an alleged partnership, of which Wade was a member, and prayed that the action be abated. This plea is followed by a general demurrer and a general denial. He specially alleged that the Oklahoma judgment was void because he had never appeared as a defendant in the action, and had never authorized any one to appear for him, and, because no process was served upon him, the Oklahoma court was without jurisdiction of his person. He pleaded non est factum as to the written contracts, and denied the authority of any one to make them for him; that, for more than 12 months before the filing of this suit in Texas, he had been a citizen of Texas, residing in Wichita county, and pleaded the statute of limitations of two years in bar of plaintiff's right to recover. By a cross-action, he claims damages by reason of the issuance and service of a writ of garnishment in this case against one John O. Donohoo, who he says was indebted to him.
By supplemental petition, the plaintiff, supply company, alleged that Smith appeared in the case in Oklahoma by his attorney, E. H. Bond; that, if Bond did not have express authority to appear for him, nevertheless, said attorney had filed an answer for him; and that Smith had ratified his attorney's action.
The case was tried to the court without the intervention of a jury, and resulted in a judgment in favor of the plaintiff, supply company, against defendant, Smith, in the sum of $2,743.21. It was further decreed that Smith take nothing by reason of his cross-action for damages.
The court filed findings of fact and conclusions of law, in substance, as follows: That E. H. Bond, who appeared and answered for Smith in the suit in Stephens county, was authorized to do so by Smith, or by his agent, an associate in business in Oklahoma, and that the Oklahoma court had jurisdiction of Smith; that the judgment is valid and no part thereof has been paid; that Smith purchased and received from the plaintiff, supply company, each of the items of supplies, tools, etc., set out in the account, and that said merchandise is of the reasonable value stated in the account; that said account is the basis of the judgment rendered in Oklahoma; that all of said merchandise was purchased by Smith from the supply company upon written order signed by him or his authorized agents, except certain items described in the open account attached to the petition upon which there remains a balance unpaid of $105.49 and interest; that no written orders were executed for the purchase of the items in the open account; that no damages has resulted to Smith by reason of the garnishment proceedings.
Smith has appealed, and the first contention to be considered is that the court erred in holding that the judgment of the district court of Stephens county, Okla., was a valid and binding judgment, because it was shown not to be final for the reason that the uncontradicted evidence disclosed said judgment was now pending upon appeal to the Supreme Court of Oklahoma. This contention must be sustained. An action cannot be maintained in this state upon a judgment of a sister state, until such judgment has become final. Willis v. Keator (Tex.Civ.App.) 181 S.W. 556; Van Natta v. Van Natta (Tex.Civ.App.) 200 S.W. 907.
The plaintiff, supply company, insists that, because Smith did not plead the want of its finality as against the Oklahoma judgment, it is not a ground of defense which the court could consider. The supply company alleged that it had recovered such a judgment; that it was valid, binding, and final, and had not been appealed from. Evidence showing that it was not final was admissible under Smith's general denial. A general denial, under the Code practice, to a suit upon a judgment, is equivalent to a plea or nul tiel record at common law. 34 0. J. 1117; 2 Freeman on Judgments (5th Ed.) §§ 1087, 1461. *Page 1085 
Smith's next contention is that the accounts sued upon in this action were merged in the judgment rendered in Oklahoma, and cannot be made the basis of a suit against Smith, and will not support another judgment. The Oklahoma suit was against Smith, J. D. Wade, and Tom L. Wade, as partners, but judgment was recovered against Smith alone.
The supply company filed a motion for new trial, which was overruled. It then gave notice of appeal to the Supreme Court of the state of Oklahoma. It further appears that this appeal was prosecuted, and on the 22d day of November, 1924, the case was pending in the Supreme Court of that state. It is conceded that the Oklahoma judgment is based upon the same debt involved in this action. This contention seems to be predicated upon the following quotation from the case of United States v. Leffler, 11 Pet. 98, 9 L. Ed. 642, quoted in Burlington v. Marlin (Tex.Civ.App.)207 S.W. 956:
"If there be any one principle of law settled beyond all question, it is this, that whensoever a cause of action in the language of the law, transit in rem judicatam, and the judgment thereupon remains in full force unreversed, the original cause of action is merged and gone forever."
Even if it be admitted that the principle there announced is recognized in this state, it has no application to this case. If the items of debt claimed in the plaintiff's alternative plea were, in fact, merged in the Oklahoma judgment, it would not bar nor abate this action under the rule, because Smith introduced the evidence which shows that the Oklahoma judgment is not final, and, further, because he has directly attacked it for the want of jurisdiction of his person. The legal maxim, "Transit in rem judicatam," was effective in the Leffler Case because the suit was upon an obligation which, under the law, was joint in its nature, and in which all the obligees should have been made parties.
The plaintiff's action in this case is upon an indebtedness against a partnership, and the liability of the partners is joint and several, and the action in Texas against Smith alone is not the same action which was prosecuted against Smith and his alleged partners in Oklahoma. Steers v. Shaw, 53 N.J. Law, 358, 21 A. 940. While a plaintiff will not be permitted to collect his debt twice, the pendency of the Oklahoma suit was no ground for abating the action in Texas. So far as the record discloses, Smith has made no effort to attack the Oklahoma judgment in that jurisdiction, upon the ground that it was rendered without service upon him. By a proper showing, it is possible that he might have been entitled to a postponement of the Texas case until his liability in the Oklahoma case had been definitely settled, but he made no such effort. When he attacked the validity of the Oklahoma judgment because of the fact that no citation had been served upon him, the plaintiff had the right to amend and sue in the alternative upon the debt. While the trial judge concluded that the Oklahoma lawyer who answered for Smith was authorized to do so, it seems that the Texas judgment is based upon the alternative plea, wherein the plaintiff sought to recover upon the account. We think the written orders which were signed by Smith, and upon the faith of which the goods were shipped and received, are written contract, and that the four years' statute of limitation applies. This, however, becomes immaterial in view of the fact that Smith left Oklahoma and had resided in Texas for a little more than a year before this suit was filed, and the further fact that plaintiff, supply company, did not know that Smith denied the authority of the Oklahoma lawyer to represent him in the suit there until after this suit was filed in Texas. Limitation did not begin to run until it acquired such knowledge. Miller v. Guaranty Trust  Banking Co. (Tex.Civ.App.) 207 S.W. 642.
We find no reversible error, and the judgment is affirmed.